Citation Nr: 1747245	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a vision disability.

2. Entitlement to service connection for a skin disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from September 1986 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the Board at an October 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with an acquired vision disability at any point during the appeal period or within a reasonable period prior to the filing of the instant claim.  Removal of a chalazion from an eyelid during service is not shown to have caused vision impairment.  Refractive errors are not considered disabilities for VA compensation purposes.

2. A chronic skin disability was not manifest in active service; any current skin disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. A vision disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2. A skin disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

I. Vision Disability

The Veteran claims service connection for a vision disability as directly related to his period of active service.  Specifically, he asserts that he suffered a head injury and underwent a procedure to remove a growth on his inner right eyelid during service, which has resulted in current symptoms of sensitivity to bright lights and decreased vision with a need to wear glasses 

Initially, the Board observes that there is no competent medical evidence of record which supports a diagnosis of a chronic vision disability at any point during the appeal period.  The Board acknowledges the Veteran's report that he was diagnosed with decreased vision during an eye examination.  However, he has not submitted medical records related to such treatment, nor has he provided VA the necessary information to attempt to obtain these records, despite being provided multiple opportunities to do so.  Finally, to the extent the Veteran experiences blurred vision as a result of a refractive error, the Board notes that refractive errors of the eyes are considered similar to developmental defects and are not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

It is noted that service treatment records reveal he had a chalazion removed from an eyelid during service.  Visual acuity was 20/20 both before and after the treatment.  Significantly no vision problems were noted or complained of at any time during service.

In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran is competent to report symptoms of sensitivity to light and blurred vision while reading, such symptomatology is not germane in the absence of any resulting chronic disability for the purposes of direct service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

There being no competent medical evidence of a diagnosed acquired vision disability, the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for a vision disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
II. Skin Disability

The Veteran also asserts entitlement to service connection for a skin disability, which he contends first manifest during his active duty service, and has continued since.

While the evidence reveals that the Veteran currently suffers from a skin disability, diagnosed as folliculitis and contact dermatitis, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, any form of skin condition during the Veteran's active service.  Further, a July 1995 Report of Medical History indicates the Veteran himself affirmatively denied a prior history of skin diseases at service discharge.  Finally, a July 1995 Report of Medical examination indicates a normal clinical evaluation of the skin at separation.  As such, the Board finds that no chronic skin disability was manifest during the Veteran's active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R.§ 3.303(d).  Post-service treatment records indicate that the Veteran first sought treatment for his skin condition in approximately 2000, a period of nearly five years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran has not submitted any competent medical evidence or opinion linking his current skin disorder to active service.  To the extent the Veteran has stated that he first began to experience skin rashes during service, the Board again notes he affirmatively denied a history of skin diseases at service discharge.  See July 1995 Report of Medical History.  Due to such inconsistencies between the Veteran's current assertions and the contemporaneous evidence of record, the Board finds these lay statements lack credibility and are afforded no probative weight with respect to the onset of his skin disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board acknowledges that the Veteran himself has claimed that he suffers from a skin disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., skin rash; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, based on the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claim of service connection for a skin disability.  The benefit of the doubt rule does not apply, and the appeal must be denied.  See 38 U.S.C.A. Â§ 5107 (West 2014).


ORDER

Service connection for a vision disability is denied.

Service connection for a skin disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


